      Case: 3:18-cv-02451-JJH Doc #: 78 Filed: 05/14/20 1 of 6. PageID #: 1092




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Kellie Payne,                                                    Case No. 3:18-cv-02451

                        Plaintiff,

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER


Kistler Ford, et al.,

                        Defendants.




                                       I.       INTRODUCTION

        Plaintiff Kellie Payne has filed a second motion to amend her complaint, (Doc. No. 43), as

well as a supplement to that motion. (Doc. No. 46). Defendants Ford Motor Company and Kistler

Ford oppose both motions. (Doc. No. 44 and Doc. No. 50). For the reasons stated below, Payne’s

motions are denied.

                                        II.      BACKGROUND

        Payne filed suit asserting that she had suffered physical and mental symptoms from alleged

carbon monoxide exposure in her 2013 Ford Explorer. I previously granted Defendants’ motion to

dismiss all of Payne’s claims except a claim for personal injuries she allegedly suffered as a result of

carbon monoxide exposure and denied Payne’s first motion to amend her complaint. (Doc. No.

37). She now seeks leave “to amend her individual complaint and class action complaint to seek

additional remedies against these Defendants for falsely stating to the affected consumers that the
      Case: 3:18-cv-02451-JJH Doc #: 78 Filed: 05/14/20 2 of 6. PageID #: 1093



subject vehicles were tested for carbon monoxide exposure and repaired pursuant to the TSB16-

0166 test when this was not the case and/or destroying critical documents regarding the carbon

monoxide test results to prevent Plaintiffs from successfully litigating their causes of action against

Defendants.” (Doc. No. 43 at 4).

                                           III.     STANDARD

        Rule 15 provides a party may amend its pleadings once as a matter of course within 21 days

of serving the pleading or, if a responsive pleading is required, 21 days after service of a responsive

pleading. Fed. R. Civ. Pro. 15(a)(1). “In all other cases, a party may amend its pleading only with

the opposing party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.” Fed. R. Civ. Pro. 15(a)(2). “In the absence of any apparent or declared reason –

such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc. – the leave sought should, as the rules

require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Head v. Jellico Hous. Auth.,

870 F.2d 1117, 1123 (6th Cir. 1989). “Notice and substantial prejudice to the opposing party are

critical factors in determining whether an amendment should be granted.” Hageman v. Signal L. P.

Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973).

        Under Rule 16(b), a district court must issue a scheduling order limiting, among other things,

the time to amend the pleadings. Fed. R. Civ. Pro. 16(b)(3). The scheduling order “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. Pro. 16(b)(4). In

determining whether good cause exists to modify a scheduling order, a court should consider “the

diligence of the party seeking the extension” and “whether the opposing party will suffer prejudice

by virtue of the amendment.” Leary v. Daeschner, 349 F.3d 888, 906 (6th Cir. 2003) (citing Inge v. Rock

Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)). When a scheduling order deadline has passed, “a


                                                     2
       Case: 3:18-cv-02451-JJH Doc #: 78 Filed: 05/14/20 3 of 6. PageID #: 1094



plaintiff first must show good cause under Rule 16(b) for failure earlier to seek leave to amend

before a court will consider whether amendment is proper under Rule 15(a).” Leary, 349 F.3d at

909.

                                           IV.     ANALYSIS

        A. PROPOSED COUNT I

        Payne seeks to amend her complaint to assert a class action claim for personal injuries and

medical expenses allegedly arising from a design defect in Ford Explorers that permitted carbon

monoxide to enter the passenger cabin. (Doc. No. 43-1 at 4-5). I previously denied Defendants’

motion to strike the class allegations in Payne’s complaint because Payne stated she was not

pursuing a class action claim concerning personal injuries “‘at [that] time.’” (Doc. No. 37 at 7

(quoting Doc. No. 33 at 2). Payne’s statement was limited to her then-present intention – that is,

she represented she was not pursuing a personal-injury class action claim as of the date she made the

statement. Payne did not disclaim any intention to pursue such a claim in the future.

        That does not mean, however, that she is entitled to amend her complaint to include

Proposed Count I. That claim is predicated on the allegation that the Explorers were defectively

designed and manufactured and that these defects caused personal injuries to Payne and the

purported class. (Doc. No. 43-1 at 4). The class Payne seeks to represent is made up of “all those

individuals who purchased Ford Explorers that have a seriously hazardous carbon monoxide

manufacturer’s defect that would cause consumers of these vehicles to be exposed to carbon

monoxide while driving these motor vehicles.” (Doc. No. 43-1 at 2).

        As an initial matter, the proposed class is too broad. It includes all purchasers of an allegedly

defective Explorer, encompassing an unknown number of individuals who lack standing to sue

because they suffered no injuries and incurred no medical expenses. See, e.g., Pilgrim v. Universal




                                                    3
      Case: 3:18-cv-02451-JJH Doc #: 78 Filed: 05/14/20 4 of 6. PageID #: 1095



Health Card, LLC, No. 5:09CV879, 2010 WL 1254849, at *2 (N.D. Ohio Mar. 25, 2010), aff'd, 660

F.3d 943 (6th Cir. 2011).

        Further, I previously rejected Payne’s attempts to bring a class-action claim against Ford on

the basis of a design or manufacturing defect because those claims are precluded by a class action

settlement order entered in the United States District Court for the Southern District of Florida, in

Sanchez-Knutson v. Ford Motor Co., Case No. 14-cv-61344. (See Doc. No. 37).

        Nor does Payne satisfy Rule 23’s commonality requirement. See Fed. R. Civ. P. 23(a)(2).

Her allegation that she and the other members of the proposed class “suffered personal injuries and

incurred medical expenses,” (Doc. No. 43-1 at 5), falls short of the specificity she needs to plausibly

allege she and the other proposed class members “suffered the same injury.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011) (citation omitted).

        Finally, Payne fails to show common questions of law would predominate over individual

questions. Negligence concepts such as foreseeability and proximate cause, as well as relevant

statutes of limitation and repose, are likely to differ among many of the class members, making this

claim ill-suited for pursuit in a class action. In re Am. Med. Sys., Inc., 75 F.3d 1069, 1085 (6th Cir.

1996) (“If more than a few of the laws of the fifty states differ, the district judge would face an

impossible task of instructing a jury on the relevant law, yet another reason why class certification

would not be the appropriate course of action.”).

        B. PROPOSED COUNT II

        Proposed Count II fairs no better. In this count, Payne alleges Defendants either destroyed

results from a test to measure for carbon monoxide in the passenger cabin or never inspected the

Explorers for carbon monoxide despite promising to do so. (Doc. No. 43-1 at 5-6). Payne fails to

state a plausible claim for relief for herself or for a class.




                                                       4
      Case: 3:18-cv-02451-JJH Doc #: 78 Filed: 05/14/20 5 of 6. PageID #: 1096



        First, Payne fails to show Ford promised to test the passenger cabin of her Explorer for

carbon monoxide. The letter on which she relies states only that Ford “is aware that some Explorer

owners have concerns about exhaust or carbon monoxide” and offers a service “that reduces the

potential for exhaust to enter the vehicle.” (Doc. No. 46-2 at 1). The letter does not promise Ford

will perform any tests to determine the carbon monoxide levels in an individual owner’s vehicle.

        Next, Payne offers no evidence to suggest she has any knowledge about whether any tests

were performed on an Explorer owned by anyone else or whether Ford provided tests results to any

other Explorer owner. Therefore, she fails to establish that her proposed class include any

individual who would have standing to bring this claim on her own. Pilgrim, 2010 WL 1254849 at

*2.

        Finally, Payne fails to plausibly allege Defendants interfered with or destroyed evidence. To

state such a claim, a plaintiff must show there was “(1) pending or probable litigation involving the

plaintiff, (2) knowledge on the part of defendant that litigation exists or is probable, (3) willful

destruction of evidence by defendant designed to disrupt the plaintiff’s case, (4) disruption of the

plaintiff’s case, and (5) damages proximately caused by the defendant’s acts.” Smith v. Howard Johnson

Co., 615 N.E.2d 1037, 1038 (Ohio 1993).

        At a minimum, Payne’s motion to amend falls short because she offers only the conclusory

allegation that the Defendants destroyed carbon monoxide test results. She alleges no facts from

which it is plausible a jury could conclude Defendants willfully destroyed evidence with the intent to

disrupt Payne’s lawsuit. See, e.g., Drawl v. Cornicelli, 706 N.E.2d 849, 852 (Ohio Ct. App. 1997) (“An

act is willfully done, if done voluntarily and intentionally and with the specific intent to do

something the law forbids . . . .” (internal quotation marks and alterations omitted)).




                                                     5
     Case: 3:18-cv-02451-JJH Doc #: 78 Filed: 05/14/20 6 of 6. PageID #: 1097



                                    V.      CONCLUSION

       For the reasons stated above, I conclude Defendants would suffer undue prejudice from

Payne’s proposed amendments. Leary, 349 F.3d at 906; Foman, 371 U.S. at 182. I deny Payne’s

motion for leave to amend her complaint, (Doc. No. 43), and her supplemental motion for leave to

amend. (Doc. No. 46).



       So Ordered.



                                                           s/ Jeffrey J. Helmick
                                                           United States District Judge




                                                6
